Citation Nr: 0739924	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral foot disability.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for cardiovascular 
disease, claimed as coronary artery disease and atrial 
fibrillation.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1947 and from October 1947 to April 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the RO.

The issues of service connection for a bilateral foot 
disability, cardiovascular disease, hypertension, and 
peripheral vascular disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1948, the 
RO severed the grant of service connection for bilateral foot 
disability diagnosed as pes cavus.

2.  Evidence associated with the record since the May 1948 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral foot disability.




CONCLUSIONS OF LAW

1. The RO's May 1948 rating decision, which severed service 
connection for the veteran's bilateral foot disorder, 
diagnosed as pes cavus, is final.  Veterans Regulation No. 
2(a), pt. II, para. III; VA regulation 1008; effective 
January 25, 1936 to December 31, 1957.

2. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral foot disability, including pes cavus.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen a claim of service connection for a bilateral foot 
disorder. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, service connection is warranted for a particular 
disability when there is competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

The veteran acknowledges that had pes cavus prior to service 
but contends that it increased in severity during service.  
He notes that he had foot trouble throughout service and that 
he could not wear combat boots.  Therefore, he maintains that 
his bilateral foot disability was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for bilateral foot disability.  By a rating action in August 
1947, the RO in Upper Darby, Pennsylvania, granted the 
veteran's claim of service connection for pes cavus, and 
assigned a noncompensable evaluation, effective May 17, 1947.

Shortly thereafter, the RO in Philadelphia, Pennsylvania, 
found that such action had been the result of clear and 
unmistakable error.  The RO noted that the veteran's pes 
cavus had been congenital in origin and that the veteran had 
sustained no trauma in service which could have aggravated 
that disorder.  

Although the report of the service separation examination 
indicated that the veteran had second degree pes cavus which 
had been incurred in military service, the RO later 
determined that such disability had been congenital in 
origin.  The RO also determined that such disability had not 
been aggravated by service. Accordingly, in May 1948, the RO 
severed the grant of service connection for pes planus.

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  Veterans Regulation No. 2(a), pt. II, para. III; VA 
regulation 1008; effective January 25, 1936 to December 31, 
1957. 

The veteran now requests that his claim of entitlement to 
service connection for bilateral foot disability be reopened.

After reviewing the evidence added to the record since the 
RO's May 1948 severance action, the Board is of the opinion 
that the claim should be reopened and that a de novo review 
of the record should be conducted.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's May 1948 
decision includes approximately 17 years of medical records 
from the veteran's second period of active duty.  Such 
evidence is new in the sense that it has not previously been 
before the VA.  It is also material in that it relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for pes cavus.  Although it 
confirms that the veteran's pes cavus is congenital in 
nature, it shows that he was treated on many occasions for 
foot problems and that he was issued a permanent profile 
restricting his activities.  

The preponderance of the additional evidence further suggests 
that during service, the veteran's foot disability underwent 
some increase in severity.  For example, during an 
examination in October 1950, the veteran had a rating of two 
for his lower extremities (L) under PULHES.  As late as 
December 1965, that rating had increased to 3.  

PULHES is the six categories into which a physical profile is 
divided.  The P stands for physical capacity or stamina; the 
U for upper extremities; the L for lower extremities; the H 
for hearing and ear; the E for eyes; and the S stands for 
psychiatric.  The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The number 2 
indicates that an individual possesses some medical condition 
or physical defect which may impose some limitations on 
classification and assignment.  McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993).  



Construed in a light most favorable to the veteran, the 
service medical records suggest that his pre-existing pes 
cavus could have been aggravated by service.  As such, the 
additional service medical records are neither cumulative nor 
redundant of the evidence of record in May 1948 and raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is sufficient to reopen the claim.  To that 
extent, the appeal is allowed.


ORDER

New and material evidence having been submitted, the request 
to reopen the veteran's claim of service connection for 
bilateral foot disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for bilateral foot disability.  Elkins.  
It would be premature for the Board to do so prior to the RO, 
as such action could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.

Although the veteran's pes cavus was treated on many 
occasions during his second period of active duty, he has not 
had a VA examination to determine the nature and etiology of 
his current foot disability.  The Board notes that the 
veteran's claims file contains an April 2004 request for VA 
examinations to further evaluate the veteran's claims, which 
included a request for a musculoskeletal examination of the 
feet.  While audiological, cardiovascular, and genitourinary 
VA examinations were scheduled and conducted in May 2004, an 
examination of the feet was not.  In view of the RO's failure 
to schedule the veteran for a VA feet examination as was 
apparently intended in April 2004, the RO should again afford 
the veteran an opportunity to undergo such an examination.


The veteran also seeks service connection for cardiovascular 
disease, hypertension, and peripheral vascular disease.  
However, there appears to be outstanding evidence cited by 
the veteran which has not been associated with his claims 
file.

The veteran's service medical records show that in November 
1965, the veteran had a blood pressure reading of 130/90 in 
association with right arm numbness and chest pain.  An EKG 
showed some non-specific ST-T wave changes.  

In June 2003, D. P. F., M.D., noted that he had been treating 
the veteran for several years.  Dr. F. stated that it was 
clear that the veteran had a history of hypertension dating 
back several decades and that it had been present while the 
veteran was in service.  Dr. F. further stated that the 
veteran's hypertension led to the development of 
atherosclerotic heart disease, peripheral vascular disease, 
and atrial fibrillation.  Dr. F.'s clinical records have not 
been requested for association with the claims folder.  

On several occasions, the veteran reported that he had 
received treatment for those disabilities by or through the 
medical facilities, including the Patterson Clinic, at Fort 
Monmouth, New Jersey.  He did so in his claim (VA Form 21-
526), received by the RO in February 2004; in VA Form 21-
4142, dated in April 2004; and in a statement, also dated in 
April 2004.  To date, those records have not been requested 
for inclusion in the claims folder.

The evidence also shows that from 1967 to 1983, the veteran 
worked at Fort Monmouth in the New Jersey civil service.  He 
suggests that he received treatment during that time which 
could be used to support his claims.  As above, however, 
those records have not been requested for inclusion in the 
claims folder.

While a VA cardiovascular examination report revealed 
cardiovascular disease, such report did no opine whether such 
cardiovascular disease was related to service.  Such an 
opinion should have been provided in view of the 
circumstances of the veteran's claim and in accordance with 
the requirements of the VCAA.


During the pendency of the appeal, the veteran raised 
contentions to the effect that the claimed disabilities were 
related to radiation exposure.  However, he did not identify 
which disabilities were so related. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that VA's duties 
to notify and assist the veteran in the development of his 
claim applied to all five elements of a service connection 
claim:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

To date, the veteran has not been notified of the manner in 
which VA assigns a disability rating or an effective date 
should service connection be granted for any of the 
disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims for service connection a 
bilateral foot disability, cardiovascular 
disease, hypertension, and peripheral 
vascular disease.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In so doing, request that the veteran 
identify, which, if any, disabilities are 
the result of his claimed exposure to 
radiation.  Also notify the veteran of 
the manner in which VA assigns disability 
ratings and effective dates should 
service connection be granted for a 
particular disability.  Dingess/Hartman.

2. Request copies of the veteran's 
treatment records from D. P. F., M.D.  
Such records should include, but are not 
limited to, outpatient treatment records, 
hospital discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the veteran  provide any such 
records he may have in his possession.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  Request that the veteran provide 
information with respect to his 
employment with New Jersey civil service, 
Ft. Monmouth, and any details of medical 
treatment he received while so employed, 
and the points of contact to obtain any 
such information.  Such records must be 
requested directly from any so identified 
facilities and should include, but are 
not limited to, outpatient treatment 
records, hospital discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the veteran provide any such records 
he may have in his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).



4.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  

5.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, schedule 
the veteran for an examination of his 
heart and of his arteries and veins to 
determine the nature and etiology of any 
cardiovascular disability, hypertension, 
and/or peripheral vascular disability 
found to be present.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed. 

If cardiovascular disease, hypertension, 
and/or peripheral vascular disease is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis.  

The examiner must also render an opinion 
(with rationale) as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that such cardiovascular 
disease, hypertension, and/or peripheral 
vascular disease is the result of any 
event in service or during the first year 
after the veteran's separation from 
service.  Such an event could include, 
but is not limited to, the elevated 
diastolic reading and ST-T wave changes 
noted in service in November 1965.



If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state.  

6.  When the actions in paragraphs 1, 2, 
3, and 4 have been completed, schedule 
the veteran for a podiatric examination 
to determine the nature and etiology of 
any foot disability found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed. 

If foot disability is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis.  

The examiner must also render an opinion 
(with rationale) as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) such foot disability is 
the result of any event in service.  

If related to a preexisting disability, 
the examiner must offer an opinion as to 
whether the foot disability underwent an 
increase in the severity of the 
underlying pathology during service (as 
opposed to a temporary or intermittent 
flare-up).  In so doing, the examiner 
must state whether such increase was due 
to an incident(s) in service or whether 
it was due to the natural progress of the 
disease.  



If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state.  

7.  When the actions requested in parts 
1, 2, 3, 4, 5, and 6 have been completed, 
undertake any other indicated 
development. Then readjudicate the issues 
of entitlement to service connection for 
the following:  bilateral foot 
disability; cardiovascular disability, 
including coronary artery disease and 
disability manifested by atrial 
fibrillation; hypertension; and 
peripheral vascular disease.  In so 
doing, consider all of the veteran's 
contentions, including if applicable, 
those regarding his exposure to 
radiation.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


